Citation Nr: 0815513	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from October 1986 until April 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that a remand 
should be undertaken.  Of note, in March 2008 correspondence, 
the veteran requested a hearing before a Veterans Law Judge 
at the local RO.  This request was submitted outside the 90-
day period in which to request a personal hearing following 
the mailing of notice that the appeal had been certified to 
the Board for appellate review.    

Nonetheless, the Board finds that good cause has been shown 
and that a hearing before the Board should be schedule.  
Specifically, the veteran indicated that he has additional 
evidence he would like to present and he has also expressed a 
desire to comment on VA examination findings. 38 C.F.R. 
§ 20.1304(b).  Therefore, to accord the veteran due process, 
he should be scheduled for an appropriate Board hearing. 38 
C.F.R. §§ 20.700, 20.1304 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO in 
Cleveland, Ohio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

